                                  1

                                  2

                                  3

                                  4                                  UNITED STATES DISTRICT COURT

                                  5                                 NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      MICHAEL ANTHONY CARTER,
                                                                                         Case No. 18-cv-02035-PJH
                                  8                    Plaintiff,

                                  9              v.                                      ORDER GRANTING DEFENDANTS'
                                                                                         MOTION FOR SUMMARY JUDGMENT
                                  10     RALPH R. SHELTON, et al.,                       AND MOTION TO DISMISS
                                  11                   Defendants.
                                                                                         Re: Dkt. No. 23
                                  12
Northern District of California
 United States District Court




                                  13

                                  14          This is a civil rights case brought pro se by a state prisoner under 42 U.S.C. §

                                  15   1983. His claims arise from his detention in San Quentin State Prison (“SQSP”). Plaintiff

                                  16   alleges that his due process rights were violated after he was found guilty of indecent

                                  17   exposure and as part of his punishment defendants falsely labeled him as a sexual

                                  18   predator by putting a sign on his cell indicating he was guilty of indecent exposure. He

                                  19   also alleges that defendants failed to protect him from an assault by other inmates.

                                  20   Defendants have a filed a motion for summary judgment asserting that plaintiff failed to

                                  21   administratively exhaust his failure-to-protect claim, and a motion to dismiss arguing that

                                  22   his due process allegations fail to state a claim. Plaintiff filed an opposition, and

                                  23   defendants filed a reply. For the reasons set forth below, the motions are granted.

                                  24                                MOTION FOR SUMMARY JUDGMENT

                                  25          Legal Standard

                                  26          “The PLRA [Prison Litigation Reform Act] mandates that inmates exhaust all

                                  27   available administrative remedies before filing ‘any suit challenging prison conditions,’

                                  28   including, but not limited to, suits under § 1983.” Albino v. Baca, 747 F.3d 1162, 1171
                                  1    (9th Cir. 2014) (quoting Woodford v. Ngo, 548 U.S. 81, 85 (2006)). To the extent that the

                                  2    evidence in the record permits, the appropriate procedural device for pretrial

                                  3    determination of whether administrative remedies have been exhausted under the PLRA

                                  4    is a motion for summary judgment under Rule 56 of the Federal Rules of Civil Procedure.

                                  5    Id. at 1168. The burden is on the defendant to prove that there was an available

                                  6    administrative remedy that the plaintiff failed to exhaust. Id. at 1172. If the defendant

                                  7    meets that burden, the burden shifts to the prisoner to present evidence showing that

                                  8    there is something in his particular case that made the existing and generally available

                                  9    administrative remedies effectively unavailable to him. Id. The ultimate burden of proof

                                  10   remains with the defendant, however. Id. If undisputed evidence viewed in the light most

                                  11   favorable to the prisoner shows a failure to exhaust, a defendant is entitled to summary

                                  12   judgment under Rule 56. Id. at 1166. But if material facts are disputed, summary
Northern District of California
 United States District Court




                                  13   judgment should be denied and the district judge rather than a jury should determine the

                                  14   facts in a preliminary proceeding. Id.

                                  15          During the relevant time, the California Department of Corrections and

                                  16   Rehabilitation (“CDCR”) provides any inmate under its jurisdiction the right to appeal “any

                                  17   policy, decision, action, condition, or omission by the department or its staff that the

                                  18   inmate or parolee can demonstrate as having a material adverse effect upon his or her

                                  19   health, safety, or welfare.” Cal. Code Regs. tit. 15, § 3084.1(a). To initiate an appeal,

                                  20   also referred to as a grievance, the inmate or parolee must submit a CDCR Form 602

                                  21   describing the issue to be appealed to the appeals coordinator’s office at the institution

                                  22   for receipt and processing. Id. § 3084.2(a)-(c). Inmates must submit their initial appeal

                                  23   within 30 calendar days of “[t]he occurrence of the event or decision being appealed, or

                                  24   upon first having knowledge of the action or decision being appealed.” Id. at § 3084.8(b).

                                  25   The appeal must name “all staff member(s) involved” and “describe their involvement in

                                  26   the issue.” Id. § 3084.2(a)(3). The CDCR appeal process consists of three formal levels

                                  27   of appeals: (1) first formal-level appeal filed with one of the institution's appeal

                                  28   coordinators, (2) second formal-level appeal filed with the institution head or designee,
                                                                                      2
                                  1    and (3) third formal-level appeal filed with the CDCR director or designee. Id. §§ 3084.7,

                                  2    3084.8. A prisoner exhausts the appeal process when he completes the third level of

                                  3    review. Id. § 3084.1(b); Harvey v. Jordan, 605 F.3d 681, 683 (9th Cir. 2010). A

                                  4    “cancellation or rejection” of an appeal “does not exhaust administrative remedies.” Cal.

                                  5    Code Regs., tit. 15, § 3084.1(b).

                                  6           The PLRA amended 42 U.S.C. § 1997e to provide that “[n]o action shall be

                                  7    brought with respect to prison conditions under [42 U.S.C. § 1983], or any other Federal

                                  8    law, by a prisoner confined in any jail, prison, or other correctional facility until such

                                  9    administrative remedies as are available are exhausted.” 42 U.S.C. § 1997e(a).

                                  10   Although once within the discretion of the district court, exhaustion in prisoner cases

                                  11   covered by § 1997e(a) is now mandatory. Porter v. Nussle, 534 U.S. 516, 524 (2002).

                                  12   The PLRA’s exhaustion requirement requires “proper exhaustion” of available
Northern District of California
 United States District Court




                                  13   administrative remedies. Woodford, 548 U.S. at 93. Proper exhaustion requires using all

                                  14   steps of an administrative process and complying with “deadlines and other critical

                                  15   procedural rules.” Id. at 90.

                                  16          An inmate “need not exhaust unavailable [remedies].” Ross v. Blake, 136 S. Ct.

                                  17   1850, 1858 (2016). An administrative remedy is unavailable “when (despite what

                                  18   regulations or guidance materials may promise) it operates as a simple dead end-with

                                  19   officers unable or consistently unwilling to provide any relief to aggrieved inmates,” Id. at

                                  20   1859; or when “an administrative scheme [is] so opaque that it becomes, practically

                                  21   speaking, incapable of use, [i.e.,] some mechanism exists to provide relief, but no

                                  22   ordinary prisoner can discern or navigate [the mechanism],” Id.; or “when prison

                                  23   administrators thwart inmates from taking advantage of a grievance process through

                                  24   machination, misrepresentation, or intimidation,” Id. at 1860.

                                  25          Facts

                                  26          The following facts are undisputed except where indicated otherwise:

                                  27          Plaintiff was housed at SQSP during the relevant time and alleges in the complaint

                                  28   that on October 21, 2015, defendant Shelton conducted a disciplinary hearing and found
                                                                                      3
                                  1    plaintiff guilty of indecent exposure. Complaint at 7. Due to the guilty finding for indecent

                                  2    exposure, defendant Fitzsimmons allegedly placed an “IEX” sign on plaintiff’s cell door.

                                  3    Id. Plaintiff alleges that on October 27, 2015, he was attacked on the yard by two

                                  4    inmates who just a few weeks earlier, according to plaintiff, had attacked another inmate

                                  5    whose cell door displayed an IEX sign.

                                  6           While incarcerated at SQSP, plaintiff exhausted only one administrative appeal:

                                  7    IAB Case Log 1711377. Motion for Summary Judgment (“MSJ”), Voong Decl. ¶ 6, Ex. A.

                                  8    Plaintiff submitted six administrative appeals at SQSP that were screened out at the third

                                  9    and final level of review and were not exhausted: IAB Case Logs 1508424, 1510467,

                                  10   1705362, 1706632, 1708742 and 1712806. Id. Plaintiff also submitted two

                                  11   administrative appeals at SQSP that were never submitted to the third level of review:

                                  12   SQ-A-16-00055 and SQ-E-16-01125. Maxfield Decl., Exs. A-C. Out of these nine
Northern District of California
 United States District Court




                                  13   appeals that plaintiff submitted, three appeals could potentially relate to his failure to

                                  14   protect claim: IAB Case Logs 1508424 and 1510467; and SQ-16-00055. Voong Decl.,

                                  15   Exs. C, D; Maxwell Decl. Ex. B.

                                  16          IAB Case Log 1508424 addressed the allegation in this action that plaintiff was

                                  17   attacked on October 27, 2015. Voong Decl., Ex. C. The appeal was dated November 4,

                                  18   2015 but was sent by plaintiff directly to the third level of review on January 11, 2016. Id.

                                  19   at 41, 56 of 237. This appeal was rejected because plaintiff bypassed the required lower

                                  20   levels of review. Id. at 40 of 237. Plaintiff was advised that he could not appeal the

                                  21   rejected appeal but could resubmit the appeal. Id. There is no record of the appeal

                                  22   being resubmitted. Maxfield Decl., Ex. A.

                                  23          IAB Case Log 1510467 addressed plaintiff’s October 21, 2015, rules violation

                                  24   hearing for indecent exposure but did not address the alleged October 27, 2015, attack.

                                  25   Voong Decl., Ex. D at 59-62 of 237. Plaintiff submitted this appeal to the first level of

                                  26   review on November 17, 2015 and alleged that his due process rights were violated at

                                  27   the hearing and that he was denied visiting privileges with his wife. Id. He did not

                                  28   mention the placement of the IEX sign on his cell door or that he was attacked. Id. The
                                                                                      4
                                  1    appeal was partially granted at the second level of review and a new rules violation

                                  2    hearing was ordered to be held. Id. at 63 of 237. The appeal was cancelled at the third

                                  3    level because the issues had been resolved. Id. at 58 of 237.

                                  4           SQ-16-00055 was submitted to first level of review on January 12, 2016. Maxfield

                                  5    Decl., Ex. B at 7 of 36. The appeal concerned plaintiff’s transfer to a different cell on

                                  6    December 13, 2015; the placement of the IEX sign on his cell door; the denial of visiting

                                  7    privileges; and plaintiff’s allegation that an unidentified staff member had identified

                                  8    plaintiff as a sex offender to other inmates. Id. at 7-8 of 36. The appeal was screened

                                  9    out and cancelled at the first level of review because plaintiff did not meet the 30-day time

                                  10   limit for filing an appeal. Id. at 14 of 36.

                                  11          Analysis

                                  12          Plaintiff does not dispute the facts set forth above. He appears to argue that
Northern District of California
 United States District Court




                                  13   because he submitted IAB Case Log 1508424 to the third level of review and it contained

                                  14   his failure-to-protect claim that he fully exhausted the claim. Yet it is undisputed that this

                                  15   appeal, while discussing the failure-to-protect claim, was rejected because plaintiff

                                  16   bypassed the required lower levels of review. It is also undisputed that plaintiff was

                                  17   advised that while he could not appeal the rejected appeal he could resubmit the appeal,

                                  18   but he failed to do so.1

                                  19          The PLRA’s exhaustion requirement requires “proper exhaustion” of available

                                  20   administrative remedies. Woodford, 548 U.S. at 93. This requirement cannot be

                                  21   satisfied “by filing an untimely or otherwise procedurally defective administrative

                                  22   grievance or appeal.” Id. at 83-84. “Proper exhaustion demands compliance with an

                                  23   agency’s deadlines and other critical procedural rules because no adjudicative system

                                  24   can function effectively without imposing some orderly structure on the course of its

                                  25   proceedings.” Id. at 90-91. A prisoner must complete the administrative review process

                                  26
                                       1
                                  27     This appeal was prepared and dated November 4, 2015, but plaintiff sent it directly to
                                       the third level of review on January 11, 2016. It is not clear why plaintiff delayed
                                  28   submitting this appeal. It is possible this appeal could also have been rejected as
                                       untimely.
                                                                                      5
                                  1    in accordance with the applicable procedural rules, including deadlines, as a precondition

                                  2    to bringing suit in federal court. See id. at 87; see also Johnson v. Meadows, 418 F.3d

                                  3    1152, 1159 (11th Cir. 2005) (holding that, to exhaust remedies, a prisoner must file

                                  4    appeals in the place, and at the time, the prison’s administrative rules require).

                                  5           It is undisputed that plaintiff failed to comply with the procedural rules by skipping

                                  6    the lower levels of review and submitting IAB Case Log 1508424 directly to the final level

                                  7    of review. Plaintiff was aware of the proper manner in which to exhaust an appeal

                                  8    because he had done so, successfully, as recently as immediately after the incidents in

                                  9    this case occurred. For example, he properly submitted IAB Case Log 1510467

                                  10   regarding the allegation that his due process rights were violated at the hearing and that

                                  11   he was denied visiting privileges with his wife. Prison staff granted his appeal in part and

                                  12   ordered a new rules violation hearing for this appeal, IAB Case Log 1510467. Plaintiff
Northern District of California
 United States District Court




                                  13   was thus aware of the procedural rules for filing an appeal. He failed to follow these

                                  14   procedures for his failure-to-protect claim, IAB Case Log 1508424. Defendant has met

                                  15   his burden in showing that the failure-to-protect claim was not exhausted.

                                  16          Even if the court were to assume, because it was partially granted, that IAB Case

                                  17   Log 1510467 was properly exhausted even though it did not proceed to the third level, it

                                  18   did not reference the October 27, 2015 attack. IAB Case Log 1510467 involved plaintiff’s

                                  19   due process claims regarding the rules violation hearing and visiting privileges.

                                  20          In Griffin v. Arpaio, 557 F.3d 1117 (9th Cir. 2009), the Ninth Circuit noted that “the

                                  21   primary purpose of a grievance is to alert the prison to a problem and facilitate its

                                  22   resolution, not to lay groundwork for litigation.” Id. at 1120. In Griffin, the plaintiff failed to

                                  23   mention in his grievance that the remedy to his problem, which had been ordered by a

                                  24   prison nurse, had been ignored by the prison staff. Id. at 1118-19. As a result, the prison

                                  25   officials who were aware of the nurse's order reasonably believed that the order had

                                  26   solved the problem. In view of these facts, the Ninth Circuit concluded that the plaintiff

                                  27   failed to properly exhaust his administrative remedies because he did not provide notice

                                  28   of the prison staff's alleged disregard of the nurse’s order and the prison was never
                                                                                       6
                                  1    alerted “to the nature of his problem.” Id. at 1121.

                                  2           Similar to Griffin, if IAB Case Log 1510467 is assumed to have been properly

                                  3    exhausted, plaintiff still failed to properly alert prison officials to the nature of his

                                  4    grievance. It would be difficult for prison officials to determine from this appeal that

                                  5    plaintiff was also alleging that prison staff failed to protect him from an assault.

                                  6    Administrative remedies may not be exhausted where the grievance, liberally construed,

                                  7    does not have the same subject and same request for relief. See Morton v. Hall, 599

                                  8    F.3d 942, 946 (9th Cir. 2010) (grievance that complained of visitation restrictions and did

                                  9    not mention an assault or theorize that the visitation restriction imposed was related to

                                  10   the assault, was insufficient to put prison officials on notice that staff conduct contributed

                                  11   to the assault). IAB Case Log 1510467, assuming if it was properly exhausted, does not

                                  12   demonstrate the plaintiff exhausted the failure-to-protect claim. 2
Northern District of California
 United States District Court




                                  13          To the extent plaintiff argues that administrative remedies were unavailable to him,

                                  14   defendants are still entitled to summary judgment. An administrative remedy is

                                  15   unavailable “when (despite what regulations or guidance materials may promise) it

                                  16   operates as a simple dead end with officers unable or consistently unwilling to provide

                                  17   any relief to aggrieved inmates” Ross 136, S. Ct. at 1859-60; or when “an administrative

                                  18   scheme [is] so opaque that it becomes, practically speaking, incapable of use, [i.e.] some

                                  19   mechanism exists to provide relief, but no ordinary prisoner can discern or navigate [the

                                  20   mechanism]” Id.; or “when prison administrators thwart inmates from taking advantage of

                                  21   a grievance process through machination, misrepresentation, or intimidation.” Id.

                                  22          None of these factors are met in this case. At the same time that plaintiff failed to

                                  23   follow procedures for the failure-to-protect claim, he properly followed procedures

                                  24   concerning the due process claim, for which he received partial relief in the form of a new

                                  25
                                       2
                                  26     Plaintiff’s only exhausted appeal, IAB Case Log 1711377, concerned a May 2017 rules
                                       violation hearing that is distinct from this case. Voong Decl., Ex. B. Of plaintiff’s
                                  27   remaining appeals, IAB Case Log 1705362 concerned the denial of parole; 1706632
                                       concerned a March 2017 rules violation report; 1708742 concerned a May 2017 rules
                                  28   violation hearing; and 1712806 concerned a June 2017 rules violation report. Id., Exs. E-
                                       H. SQ-16-01125 concerned a property issue. Maxfield Decl., Ex. C.
                                                                                       7
                                  1    rules violation hearing. Plaintiff also filed many appeals before and after the incident that

                                  2    were reviewed by prison staff.

                                  3           When plaintiff submitted IAB Case Log 1508424, the failure-to-protect claim,

                                  4    directly to the third level on January 11, 2016, he included a letter stating that prison

                                  5    officials were refusing to acknowledge or process his appeals. Complaint at 19. He did

                                  6    not elaborate in that letter or in his opposition to summary judgment about how

                                  7    specifically his attempts to properly submit his appeal were thwarted by prison officials.

                                  8    Moreover, the very next day, January 12, 2016, plaintiff properly submitted appeal SQ-

                                  9    16-00055 to the first level of review, where it was addressed by prison officials. Plaintiff

                                  10   does not explain how SQ-16-00055, as well as many of his other appeals, were reviewed

                                  11   by prison officials if these officials were refusing to acknowledge or process his appeals.

                                  12   Plaintiff has not provided specific allegations to support his argument that he had
Northern District of California
 United States District Court




                                  13   attempted to properly submit his failure-to-protect claim but his attempts to do so were

                                  14   thwarted. The facts of this case do not demonstrate that any actions taken by prison

                                  15   administrators impeded the grievance process.

                                  16          Plaintiff also argues that administrative remedies were unavailable due to threats

                                  17   of retaliation. The threat of retaliation for reporting an incident can render the prison

                                  18   grievance process effectively unavailable and thereby excuse a prisoner’s failure to

                                  19   exhaust administrative remedies. McBride v. Lopez, 807 F.3d 982, 987 (9th Cir. 2015).

                                  20                 To show that a threat rendered the prison grievance system
                                                     unavailable, a prisoner must provide a basis for the court to find
                                  21                 that he actually believed prison officials would retaliate against
                                                     him if he filed a grievance.” Id. at 987. “If the prisoner makes
                                  22                 this showing, he must then demonstrate that his belief was
                                                     objectively reasonable. That is, there must be some basis in
                                  23                 the record for the district court to conclude that a reasonable
                                                     prisoner of ordinary firmness would have believed that the
                                  24                 prison official’s action communicated a threat not to use the
                                                     prison’s grievance procedure and that the threatened retaliation
                                  25                 was of sufficient severity to deter a reasonable prisoner from
                                                     filing a grievance.
                                  26
                                       Id. See id. at 987-88 (in an excessive force suit, prisoner’s allegations that the guards
                                  27
                                       threatened him after the beating by saying he was “lucky” because his injuries “could
                                  28
                                                                                     8
                                  1    have been much worse” failed to meet the objective prong because an inmate would not

                                  2    have reasonably understood from the statements that the guards intended to retaliate for

                                  3    his filing a grievance).

                                  4           Plaintiff has failed to meet his burden in demonstrating that the threat of retaliation

                                  5    made administrative remedies unavailable. From the date of the incident in this action to

                                  6    the date when plaintiff filed this federal complaint, he filed 14 administrative appeals.

                                  7    Voong Decl. Ex. A; Maxwell Decl. Ex. A. This is the time frame during which plaintiff

                                  8    alleges he could not file an appeal due to the threat of retaliation. Plaintiff admits that he

                                  9    knew of certain staff members he could trust to submit his appeals. MSJ, Carter Depo at

                                  10   216-18. Plaintiff also states he was aware that appeals could be submitted into a

                                  11   lockbox. Id. at 206-07.

                                  12          Plaintiff has failed to present sufficient allegations to support his fear of retaliation.
Northern District of California
 United States District Court




                                  13   With respect to the first prong of McBride, plaintiff has not provided a basis for the court

                                  14   to find that he believed prison officials would retaliate against him. He fails to identify any

                                  15   actual threat or threatening action from any prison official. He describes general feelings

                                  16   of hostility and states that he received various rules violation reports for masturbation.

                                  17   Opposition at 5-6. He generally argues that punishment for his rules violations

                                  18   demonstrated retaliation, but he provides no evidence in support of this argument.

                                  19   Simply that plaintiff received punishments for breaking the rules does not demonstrate

                                  20   retaliation. Regardless, plaintiff continued to file administrative appeals for other

                                  21   incidents despite now claiming he feared retaliation. Nor has plaintiff shown that even if

                                  22   he had a basis to fear retaliation that the belief was objectively reasonable. A general

                                  23   hostility from prison officials due to his rules violations with no direct allegations to

                                  24   support a claim of retaliation is not objectively reasonable. Plaintiff has not shown any

                                  25   hostility or threats with respect to his use of the administrative appeal system and he

                                  26   continued to file administrative appeals. For all these reasons, defendants are entitled to

                                  27   summary judgment on the basis that plaintiff failed to exhaust his administrative

                                  28   remedies.
                                                                                       9
                                  1                                        MOTION TO DISMISS

                                  2           Defendants do not argue that the due process claim is unexhausted; rather, they

                                  3    contend that it fails to state a claim.

                                  4           Legal Standard

                                  5            A motion to dismiss under Federal Rule of Civil Procedure 12(b)(6) tests for the

                                  6    legal sufficiency of the claims alleged in the complaint. Ileto v. Glock, Inc., 349 F.3d

                                  7    1191, 1199-1200 (9th Cir. 2003). All allegations of material fact are taken as true.

                                  8    Erickson v. Pardus, 551 U.S. 89, 94 (2007). However, legally conclusory statements, not

                                  9    supported by actual factual allegations, need not be accepted. See Ashcroft v. Iqbal, 556

                                  10   U.S. 662, 678-79 (2009) (courts are not bound to accept as true “a legal conclusion

                                  11   couched as a factual allegation”). “A plaintiff’s obligation to provide the grounds of his

                                  12   entitle[ment] to relief requires more than labels and conclusions, and a formulaic
Northern District of California
 United States District Court




                                  13   recitation of the elements of a cause of action will not do.” Bell Atlantic Corp. v. Twombly,

                                  14   550 U.S. 544, 555 (2007) (alteration in original) (internal quotation marks omitted).

                                  15   Rather, the allegations in the complaint “must be enough to raise a right to relief above

                                  16   the speculative level.” Id.

                                  17          A motion to dismiss should be granted if the complaint does not proffer enough

                                  18   facts to state a claim for relief that is plausible on its face. See id. at 558-59, 574.

                                  19   “[W]here the well-pleaded facts do not permit the court to infer more than the mere

                                  20   possibility of misconduct, the complaint has alleged-but it has not ‘show[n]’-‘that the

                                  21   pleader is entitled to relief.’” Iqbal, 556 U.S. at 679 (alteration in orginal).

                                  22          Review is limited to the contents of the complaint, see Clegg v. Cult Awareness

                                  23   Network, 18 F.3d 752, 754-55 (9th Cir. 1994), including documents physically attached to

                                  24   the complaint or documents the complaint necessarily relies on and whose authenticity is

                                  25   not contested. See Lee v. City of Los Angeles, 250 F.3d 668, 688 (9th Cir. 2001). In

                                  26   addition, the court may take judicial notice of facts that are not subject to reasonable

                                  27   dispute. See id. (discussing Fed. R. Evid. 201(b)).

                                  28          The Due Process Clause protects against the deprivation of liberty without due

                                                                                      10
                                  1    process of law. Wilkinson v. Austin, 545 U.S. 209, 221 (2005). In order to invoke the

                                  2    protection of the Due Process Clause, a plaintiff must first establish the existence of a

                                  3    liberty interest for which the protection is sought. Id. Liberty interests may arise from the

                                  4    Due Process Clause itself, or from an expectation or interest created by prison

                                  5    regulations. Id. The Due Process Clause itself does not confer on inmates a liberty

                                  6    interest in avoiding “more adverse conditions of confinement.” Id. The existence of a

                                  7    liberty interest created by prison regulations is determined by focusing on the nature of

                                  8    the deprivation. Sandin v. Conner, 515 U.S. 472, 481-84 (1995). Such liberty interests

                                  9    are “generally limited to freedom from restraint which . . . imposes atypical and significant

                                  10   hardship on the inmate in relation to the ordinary incidents of prison life.” Id. at 484

                                  11   (interal citations omitted); Myron v. Terhune, 476 F.3d 716, 718 (9th Cir. 2007).

                                  12          Changes in conditions relating to classification and reclassification do not implicate
Northern District of California
 United States District Court




                                  13   the Due Process Clause itself. See Hernandez v. Johnston, 833 F.2d 1316, 1318 (9th

                                  14   Cir. 1987) (citing Moody v. Daggett, 429 U.S. 78, 88 n.9 (1976)) (no constitutional right to

                                  15   particular classification). Yet, the classification of an inmate as a sex offender may be the

                                  16   type of atypical and significant hardship on the inmate in relation to the ordinary incidents

                                  17   of prison life that the Supreme Court in Sandin held created a protected liberty interest.

                                  18   See Neal v. Shimoda, 131 F.3d 818, 827-30 (9th Cir. 1997). While such a liberty interest

                                  19   is not created merely by the requirement that sex offenders participate in a specified

                                  20   treatment program, see id. at 830, in Neal the Ninth Circuit found that “the stigmatizing

                                  21   consequences of the attachment of the ‘sex offender’ label coupled with the subjection of

                                  22   the targeted inmate to a mandatory treatment program whose successful completion is a

                                  23   precondition for parole eligibility create the kind of deprivations of liberty that require

                                  24   procedural protections,” id. Under these circumstances, inmates are entitled to

                                  25   procedural due process before being classified as sex offenders. See id. at 830-31

                                  26   (inmates entitled to procedural protections of Wolff v. McDonnell, 418 U.S. 539 (1974),

                                  27   including notice of reasons for classification as sex offender and a hearing at which the

                                  28   inmate may call witnesses and present documentary evidence in his defense).
                                                                                      11
                                  1           Analysis

                                  2           Plaintiff alleges that his due process rights were violated when the punishment for

                                  3    his rules violation was the placing of the IEX sign on his cell door, having to wear a

                                  4    special jumpsuit for inmates with sex offenses and temporarily being denied visitation

                                  5    with his wife. These restrictions do not demonstrate an atypical and significant hardship

                                  6    in relation to ordinary prison life and the changes in his classification do not implicate the

                                  7    Due Process Clause. See Hernandez, 833 F.2d 1318. Unlike in Neal, plaintiff was not

                                  8    subject to a mandatory treatment program that would require procedural due process. Id.

                                  9    at 830-31. Furthermore, prisoners do not have a constitutional right to visits. See

                                  10   Kentucky Dep't of Corr. v. Thompson, 490 U.S. 454, 460 (1989); Barnett v. Centoni, 31

                                  11   F.3d 813, 817 (9th Cir. 1994). Defendant’s motion is granted because plaintiff’s

                                  12   allegations fail to state a claim. Plaintiff will not be provided leave to amend because
Northern District of California
 United States District Court




                                  13   amendment would be futile.

                                  14                                          CONCLUSION

                                  15          1. For the reasons set forth above, the motion for summary judgment and motion

                                  16   to dismiss (Docket No. 23) are GRANTED and this case is DISMISSED for failure to

                                  17   exhaust and for failure to state a claim.
                                              2. The clerk shall close the file.
                                  18
                                              IT IS SO ORDERED.
                                  19
                                       Dated: July 8, 2019
                                  20

                                  21
                                                                                     PHYLLIS J. HAMILTON
                                  22                                                 United States District Judge

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                     12
